AMENDMENT TO MASTER CUSTODY AGREEMENT SCHEDULE 1 The following is a list of the Investment Companies and their respective Series for which the Custodian shall serve under the Amendment dated May 16, 2001 to that certain Master Custody Agreement dated as of February 16, 1996. INVESTMENT COMPANY ORGANIZATION SERIES (if applicable) Franklin Alternative Strategies Funds Delaware Statutory Trust Franklin Pelagos Commodities Strategy Fund Franklin K2 Alternative Strategies Fund Franklin K2 Long Short Credit Fund Franklin California Tax-Free Income Fund Delaware Statutory Trust Franklin California Tax-Free Trust Delaware Statutory Trust Franklin California Insured Tax-Free Income Fund Franklin California Intermediate-Term Tax-Free Income Fund Franklin California Ultra-Short Tax-Free Income Fund Franklin Custodian Funds Delaware Statutory Trust Franklin Dynatech Fund Franklin Focused Growth Fund Franklin Growth Fund Franklin Income Fund Franklin U.S. Government Securities Fund Franklin Utilities Fund Franklin Federal Tax-Free Income Fund Delaware Statutory Trust Franklin Floating Rate Master Trust Delaware Statutory Trust Franklin Floating Rate Master Series Franklin Middle Tier Floating Rate Fund Franklin Lower Tier Floating Rate Fund Franklin ETF Trust Delaware Statutory Trust Franklin Short Duration U.S. Government ETF INVESTMENT COMPANY ORGANIZATION SERIES (if applicable) Franklin Global Trust Delaware Statutory Trust Franklin Global Real Estate Fund Franklin International Growth Fund Franklin International Small Cap Growth Fund Franklin Emerging Market Debt Opportunities Fund Franklin Global Listed Infrastructure Fund Franklin Gold and Precious Metals Fund Delaware Statutory Trust Franklin High Income Trust Delaware Statutory Trust Franklin High Income Fund Franklin Investors Securities Trust Delaware Statutory Trust Franklin Adjustable U.S. Government Securities Fund Franklin Balanced Fund Franklin Convertible Securities Fund Franklin Equity Income Fund Franklin Floating Rate Daily Access Fund Franklin Low Duration Total Return Fund Franklin Real Return Fund Franklin Total Return Fund Franklin Managed Trust Delaware Statutory Trust Franklin Rising Dividends Fund Franklin U.S. Government Money Fund Delaware Statutory Trust Franklin Municipal Securities Trust Delaware Statutory Trust Franklin California High Yield Municipal Fund Franklin Tennessee Municipal Bond Fund Franklin Mutual Series Funds Delaware Statutory Trust Franklin Mutual Beacon Fund Franklin Mutual European Fund Franklin Mutual Financial Services Fund Franklin Mutual Global Discovery Fund Franklin Mutual International Fund Franklin Mutual Quest Fund Franklin Mutual Shares Fund INVESTMENT COMPANY ORGANIZATION SERIES (if applicable) Franklin Real Estate Securities Trust Delaware Statutory Trust Franklin Real Estate Securities Fund Franklin Strategic Mortgage Portfolio Delaware Statutory Trust Franklin Strategic Series Delaware Statutory Trust Franklin Biotechnology Discovery Fund Franklin Flex Cap Growth Fund Franklin Flexible Alpha Bond Fund Franklin Focused Core Equity Fund Franklin Growth Opportunities Fund Franklin Natural Resources Fund Franklin Small Cap Growth Fund Franklin Small-Mid Cap Growth Fund Franklin Strategic Income Fund Franklin Global Government Bond Fund Franklin Fund Allocator Series Delaware Statutory Trust Franklin Conservative Allocation Fund Franklin Corefolio Allocation Fund Franklin Founding Funds Allocation Fund Franklin Growth Allocation Fund Franklin Moderate Allocation Fund Franklin Lifesmart 2015 Retirement Target Fund Franklin Lifesmart 2020 Retirement Target Fund Franklin Lifesmart 2025 Retirement Target Fund Franklin Lifesmart 2030 Retirement Target Fund Franklin Lifesmart 2035 Retirement Target Fund Franklin Lifesmart 2040 Retirement Target Fund Franklin Lifesmart 2045 Retirement Target Fund Franklin Lifesmart 2050 Retirement Target Fund Franklin Lifesmart 2055 Retirement Target Fund Franklin Payout 2017 Fund Franklin Payout 2018 Fund Franklin Payout 2019 Fund Franklin Payout 2020 Fund Franklin Payout 2021 Fund Franklin NextStep Conservative Fund Franklin NextStep Moderate Fund Franklin NextStep Growth Fund Franklin Templeton International Trust Delaware Statutory Trust Franklin India Growth Fund Franklin Templeton Money Fund Trust Delaware Statutory Trust Franklin Templeton U.S. Government Money Fund Franklin Templeton Variable Insurance Products Trust Delaware Statutory Trust Franklin Flex Cap Growth VIP Fund Franklin Global Real Estate VIP Fund Franklin Growth and Income VIP Fund Franklin High Income VIP Fund Franklin Income VIP Fund Franklin Large Cap Growth VIP Fund Franklin VolSmart Allocation VIP Fund Franklin Rising Dividends VIP Fund Franklin Small-Mid Cap Growth VIP Fund Franklin Small Cap Value VIP Fund Franklin Strategic Income VIP Fund Franklin Founding Funds Allocation VIP Fund Franklin U.S. Government Securities VIP Fund Franklin Mutual Global Discovery VIP Fund Franklin Mutual Shares VIP Fund Templeton Global Bond VIP Fund Franklin Value Investors Trust Delaware Statutory Trust Franklin All Cap Value Fund Franklin Balance Sheet Investment Fund Franklin Large Cap Value Fund Franklin MicroCap Value Fund Franklin MidCap Value Fund Franklin Small Cap Value Fund Institutional Fiduciary Trust Delaware Statutory Trust Money Market Portfolio INVESTMENT COMPANY ORGANIZATION SERIES (if applicable) The Money Market Portfolios Delaware Statutory Trust The U.S. Government Money Market Portfolio Templeton Global Investment Trust Delaware Statutory Trust Templeton Global Balance Fund (formerly Templeton Income Fund) Templeton Income Trust Delaware Statutory Trust Templeton Global Total Return Fund Templeton International Bond Fund Templeton Constrained Bond Fund CLOSED END FUNDS: Franklin Limited Duration Income Trust Delaware Statutory Trust Franklin Universal Trust Massachusetts Business Trust BNY Amend Master Custody Schedule 1 1 Revised as of 04-05-16
